DISSENTING OPINION BY
STEVENS, P.J.:
I respectfully disagree with the learned Majority that the instant matter involves the use of pre-arrest silence which occurred in response to a request by law enforcement as substantive evidence of guilt and with its conclusion that the Commonwealth utilized Appellant’s pre-ar-rest silence to support its contention that Appellant is guilty of Third Degree Murder and Unlawful Restraint. Instead, I would find that under the circumstances presented herein, Appellant did not have a protected constitutional interest in his decision to remain silent in the pre-arrest setting and that, even if he had, the Commonwealth’s reference to his refusal to speak to police officers did not involve the use of pre-arrest silence as substantive evidence of guilt.
As the Majority notes, neither the United States Supreme Court nor the Pennsylvania Supreme Court has recognized a protected, constitutional interest in one’s decision to remain silent in the pre-arrest, pre-Miranda setting and federal circuits and other state appellate courts are divided on this issue; however, neither of these Courts has recognized a protected, constitutional interest in the decision to remain silent in all of one’s interactions with police. Commonwealth v. DiNicola, 581 Pa. 550, 565, 866 A.2d 329, 338 (2005) (Castille, J. concurring). I would find that the privilege against self-incrimination is irrelevant to a citizen’s decision to remain silent when he or she is under no official compulsion to speak.
Herein, Detective Hawthorne-Bey, a member of the Missing Persons Unit of the Pittsburgh Police in 2003, testified she received information that led her to attempt to contact Appellant regarding Ms. Snodgrass’s disappearance. N.T., 12/18/0-12/20/06 Vol. II at 477-479. Though she wanted to speak with Appellant regarding Ms. Snodgrass’s whereabouts, he was not at the address where she believed he may be located. She asked the individual present at the residence to have Appellant contact her. When Appellant telephoned Detective Hawthorne-Bey later that day, he was neither a suspect nor under any coercion to speak when he sua sponte informed her he did not know where Ms. Snodgrass was, for, indeed, Detective Hawthorne-Bey had not yet even begun to investigate a crime as she was merely attempting to ascertain Ms. Snodgrass’s whereabouts. Id. at 479-480. Since under these circumstances I would conclude that Appellant had no right against self-incrimination, it follows that Appellant cannot argue that he is entitled to constitutional protection.
Even if I were to agree with the Majority’s determination “that the Commonwealth cannot use a non-testifying defendant’s pre-arrest silence to support its contention that the defendant is guilty of the crime charged as such use infringes on a defendant’s right to be free from self-incrimination” and that Appellant may assert the privilege, I believe the prosecution’s statements during closing argument did not constitute the use of pre-arrest silence as substantive evidence of guilt.
Our Supreme Court provided in Commonwealth v. Whitney, 550 Pa. 618, 633, 708 A.2d 471, 478 (1998) that: “[ejven an explicit reference to silence is not reversible error where it occurs in a context not *72likely to suggest to the jury that silence is the equivalent of a tacit admission of guilt.” (citation omitted). During its closing, the prosecution noted Appellant refused to cooperate with the Missing Persons detectives and questioned “And why?” Following an objection and sidebar discussion, the Commonwealth added: “Factor that in when you’re making an important decision in this case as well.” N.T. 12/18/06-12/20/06 Yol. II at 579-581. The prosecution provided no additional commentary on this point, and nowhere did it specifically invite the jury to infer guilt from Appellant’s silence. The prosecution merely asked the jury to remember testimony Appellant had not objected to earlier that Appellant stated to Detective Hawthorne-Bey he would not cooperate with the police. The Commonwealth properly could recall for the jury Detective Hawthorne-Bey’s earlier testimony and comment fairly upon it. See Commonwealth v. Ogrod, 576 Pa. 412, 493, 839 A.2d 294, 342 (2003) (finding the Commonwealth’s statement that “if he doesn’t like the life in prison, then maybe he shouldn’t have committed the crime. If he doesn’t like life in prison, well, we can take care of that and he won’t have to do it” which was made response to the appellant’s argument that life in prison would be “hell” for him fell within the “reasonable latitude” that is accorded prosecutors in making their closing arguments and clearly did not have an unavoidable effect of prejudicing the jury or preventing it from properly weighing the evidence and rendering a true verdict).
Similarly, in a case where a panel of this Court determined the prosecution had “tried to cover a weak case with strong rhetoric” and after noting that “[w]here the evidence of guilt is far from overwhelming, we should be especially hesitant to brush off a starkly improper closing speech as harmless,” and that “the offending remarks were of sufficient potency to have affected the outcome of trial,” this Court found any prejudicial effect of the “inflammatory and improper” remarks had been cured when the trial court instructed the jury that counsel’s closing arguments were not evidence. Commonwealth v. Thompson, 442 Pa.Super. 447, 660 A.2d 68, 75-76 (1995), appeal denied, 544 Pa. 629, 675 A.2d 1247 (1996). Furthermore, our Supreme Court has held that a jury is presumed to have followed the trial court’s instruction so that a new trial is not required to remedy every improper remark the prosecution may make. “Only where the unavoidable effect of the remark creates such a bias and hostility that the jury could not render a true verdict will reversal be mandated.” Commonwealth v. Baker, 531 Pa. 541, 558, 614 A.2d 663, 672 (1992).
Herein, in its closing argument, the Commonwealth informed the jury that statements made by counsel are not evidence. N.T., 12/18/06-12/20/06 Vol. II at 561-62, 575. The trial court further instructed the jury that Appellant was presumed to be innocent and that it must render its verdict after considering only the evidence that had been presented, or lack thereof, during trial. Id. at 586-587. Importantly, the trial court also stressed to the jury that while it should carefully consider the arguments of counsel when analyzing the facts of the case, counsel’s arguments do not constitute evidence and that the only evidence that it “will consider is the testimony of the witnesses who have come forward and the exhibits that will be given to you.” Id. at 605-606. The trial court also explained that Appellant’s exercise of his right not to testify at trial and to remain silent was “founded upon the constitutions of the United States and the Commonwealth of Pennsylvania” and that “[t]he mere fact that he did not testify can be considered by you, and you may not *73infer guilt from that decision, nor may you draw any inference adverse to him as a result of his decision not to testify.” Id. at 595.
As I would find no error in the trial court’s decision to overrule Appellant’s objection during the prosecution’s closing argument, I would not reach the question of whether the error had been harmless.21

. I note that were I to do so, I would find that any error the prosecution made during closing arguments was harmless in light of the evidence it had presented against Appellant throughout trial. Thus, I would find any prejudice was de minimis. See Commonwealth v. Nolen, 535 Pa. 77, 85, 634 A.2d 192, 196 (1993).